Name: Commission Implementing Regulation (EU) 2019/298 of 20 February 2019 amending Annex I to Regulation (EC) No 798/2008 as regards the entries for Belarus, Bosnia and Herzegovina and Japan in the list of third countries, territories, zones or compartments from which certain poultry commodities may be imported into or transit through the Union (Text with EEA relevance.)
 Type: Implementing Regulation
 Subject Matter: tariff policy;  foodstuff;  trade;  agricultural activity;  agricultural policy;  animal product;  Europe;  Asia and Oceania
 Date Published: nan

 21.2.2019 EN Official Journal of the European Union L 50/20 COMMISSION IMPLEMENTING REGULATION (EU) 2019/298 of 20 February 2019 amending Annex I to Regulation (EC) No 798/2008 as regards the entries for Belarus, Bosnia and Herzegovina and Japan in the list of third countries, territories, zones or compartments from which certain poultry commodities may be imported into or transit through the Union (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Directive 2002/99/EC of 16 December 2002 laying down the animal health rules governing the production, processing, distribution and introduction of products of animal origin for human consumption (1), and in particular the introductory phrase of Article 8, the first subparagraph of point 1 of Article 8, point 4 of Article 8 and Article 9(4)(c) thereof, Having regard to Council Directive 2009/158/EC of 30 November 2009 on animal health conditions governing intra-Community trade in, and imports from third countries of, poultry and hatching eggs (2), and in particular Articles 23(1), 24(2) and 25(2) thereof, Whereas: (1) Commission Regulation (EC) No 798/2008 (3) lays down veterinary certification requirements for imports into and transit, including storage during transit, through the Union of poultry and poultry products (the commodities). It provides that the commodities are only to be imported into and transit through the Union from the third countries, territories, zones or compartments listed in columns 1 and 3 of the table in Part 1 of Annex I thereto. (2) The entry for Belarus in the table in the Annex to Commission Implementing Regulation (EU) 2015/2258 (4) refers only to the authorisation of transit through Lithuania of eggs and egg products, omitting meat of poultry. At the same time, Article 18(2) of Regulation (EC) No 798/2008 and the additional guarantees in the entry for Belarus in column 5 of the table in Part 1 of Annex I to that Regulation authorise the transit through Lithuania of eggs, egg products and meat of poultry. Therefore, the entry for Belarus in the table in Part 1 of Annex I to Regulation (EC) No 798/2008 should be amended to refer to the transit of eggs, egg products and meat of poultry. (3) Bosnia and Herzegovina has requested to be authorised for imports into and transit through the Union of meat of poultry and has submitted the relevant information. The Commission has carried out an audit in Bosnia and Herzegovina to evaluate the animal health controls in place for meat of poultry intended for export to the Union. Given the favourable outcome of that audit, it is appropriate to include that third country in the table in Part 1 of Annex I to Regulation (EC) No 798/2008. (4) Japan has requested to be authorised for imports into and transit through the Union of eggs and egg products and has submitted the relevant information. The Commission has carried out an audit in Japan to evaluate the animal health controls in place for eggs and egg products intended for export to the Union. Given the favourable outcome of that audit, it is appropriate to include that third country in the table in Part 1 of Annex I to Regulation (EC) No 798/2008. (5) Japan has submitted to the Commission their control programmes for Salmonella in laying flocks of Gallus gallus. Those control programmes were found to provide guarantees equivalent to the guarantees set out in Regulation (EC) No 2160/2003 of the European Parliament and of the Council (5) and have been approved. Therefore, Japan should be authorised for the import of class A eggs into the Union and the entry for Japan in the table in Part 1 of Annex I to Regulation (EC) No 798/2008 should not include any prohibition in relation to that commodity. (6) Annex I to Regulation (EC) No 798/2008 should therefore be amended accordingly. (7) The measures provided for in this Regulation are in accordance with the opinion of the Standing Committee on Plants, Animals, Food and Feed, HAS ADOPTED THIS REGULATION: Article 1 Part 1 of Annex I to Regulation (EC) No 798/2008 is amended in accordance with the Annex to this Regulation. Article 2 This Regulation shall enter into force on the third day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 20 February 2019. For the Commission The President Jean-Claude JUNCKER (1) OJ L 18, 23.1.2003, p. 11. (2) OJ L 343, 22.12.2009, p. 74. (3) Commission Regulation (EC) No 798/2008 of 8 August 2008 laying down a list of third countries, territories, zones or compartments from which poultry and poultry products may be imported into and transit through the Community and the veterinary certification requirements (OJ L 226, 23.8.2008, p. 1). (4) Commission Implementing Regulation (EU) 2015/2258 of 4 December 2015 amending Regulation (EC) No 798/2008 as regards imports and transit of single consignments of less than 20 units of poultry other than ratites, hatching eggs and day-old chicks thereof (OJ L 321, 5.12.2015, p. 23). (5) Regulation (EC) No 2160/2003 of the European Parliament and of the Council of 17 November 2003 on the control of salmonella and other specified food-borne zoonotic agents (OJ L 325, 12.12.2003, p. 1). ANNEX Part 1 of Annex I to Regulation (EC) No 798/2008 is amended as follows: (1) the following entry for Bosnia and Herzegovina is inserted between the entry for Australia and the entry for Brazil: ISO code and name of third country or territory Code of third country, territory, zone or compartment Description of third country, territory, zone or compartment Veterinary certificate Specific conditions Specific conditions Avian influenza surveillance status Avian influenza vaccination status Salmonella Control Status (6) Model(s) Additional guarantees Closing date (1) Opening date (2) 1 2 3 4 5 6 6A 6B 7 8 9 BA  Bosnia and Herzegovina BA-0 Whole country POU (2) the entry for Belarus is replaced by the following: ISO code and name of third country or territory Code of third country, territory, zone or compartment Description of third country, territory, zone or compartment Veterinary certificate Specific conditions Specific conditions Avian influenza surveillance status Avian influenza vaccination status Salmonella Control Status (6) Model(s) Additional guarantees Closing date (1) Opening date (2) 1 2 3 4 5 6 6A 6B 7 8 9 BY  Belarus BY-0 Whole country EP, E, POU (all three only for transit through Lithuania) IX (3) the following entry for Japan is inserted between the entry for Iceland and the entry for the Republic of Korea: ISO code and name of third country or territory Code of third country, territory, zone or compartment Description of third country, territory, zone or compartment Veterinary certificate Specific conditions Specific conditions Avian influenza surveillance status Avian influenza vaccination status Salmonella Control Status (6) Model(s) Additional guarantees Closing date (1) Opening date (2) 1 2 3 4 5 6 6A 6B 7 8 9 JP  Japan JP-0 Whole country EP, E